Name: Commission Regulation (EEC) No 1325/76 of 8 June 1976 supplementing Commission Regulation (EEC) No 1063/69 establishing the list of bodies authorized to issue certificates pursuant to Commission Regulation (EEC) No 1062/69
 Type: Regulation
 Subject Matter: NA;  foodstuff;  technology and technical regulations;  tariff policy;  Europe
 Date Published: nan

 9 . 6 . 76No L 149/8 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1325/76 of 8 June 1976 supplementing Commission Regulation (EEC) No 1063/69 establishing the list of bodies authorized to issue certificates pursuant to Commission Regulation (EEC) No 1062/69  to supply to the Commission and to Member States , upon request, all necessary information to enable them to assess the details shown in the certificates ;  to send direct to the competent authorities of the importing Member State the second copy of each certificate, within three days from the date of issue ; Whereas it is therefore appropriate to add the Osterrei ­ chische Hartkase Export Ges . mbH to the above-men ­ tioned list ; Whereas the provisions of this Regulation are in accor ­ dance with the opinion of the Committee on the Common Customs Tariff Nomenclature, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff ( 1 ), as last amended by the Act of Accession (2 ), and in particular Article 4 thereof, Having regard to Commission Regulation (EEC) No 1062/69 of 6 June 1969 specifying the requirements relating to certificates which must be produced in order for preparations known as cheese fondues to be included under subheading 21.07 E of the Common Customs Tariff ( 3 ), Whereas in accordance with Article 4 ( 1 ) of Regula ­ tion (EEC) No 1062/69 a certificate is valid only if it is duly certified by one of the bodies shown in a list to be prepared ; Whereas such a list was established by Commission Regulation (EEC) No 1063/69 (4 ) ; Whereas a body may be included in the list only if it satisfies the requirements of Article 5 ( 1 ) of Regula ­ tion (EEC) No 1062/69 ; HAS ADOPTED THIS REGULATION : Article 1 The list of issuing bodies set out in the Annex to Regulation (EEC) No 1063/69 is hereby amended to include the following : 'Osterreichische HartkÃ ¤se Export Ges . mbH, Innsbruck, Austria .' Whereas Austria recognizes the Ã sterreichische HartkÃ ¤se Export Ges . mbH Innsbruck, as an issuing body ; Article 2Whereas that body has undertaken :  to verify the details shown in the certificates, a specimen form of which is annexed to Regulation (EEC) No 1062/69 ; This Regulation shall enter into force on 1 August 1976 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 June 1976 . For the Commission Finn GUNDELACH Member of the Commission (') OJ No L 14 , 21 . 1 . 1969 , p . 1 . ( 2 ) OJ No L 73 , 27 . 3 . 1972, p . 14 . ( 3 ) OJ No L 141 , 12 . 6 . 1969 , p . 31 . (4 ) OJ No L 141 , 12 . 6 . 1969 , p . 34 .